       Case 3:19-cv-00462-HTW-LRA Document 6 Filed 07/03/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                                         Jackson Division

UPTON’S NATURALS CO.; and
THE PLANT BASED FOODS
ASSOCIATION,

       Plaintiffs,


vs.                                                    Civil Action No.: 19-cv-00462-HTW-LRA

PHIL BRYANT, in his official
capacity as Mississippi Governor; and
ANDY GIPSON, in his official
capacity as Mississippi Commissioner
of Agriculture and Commerce,

       Defendants.


                 MOTION FOR EXEMPTION FROM PRO HAC VICE FEE


       Pursuant to 83.1(d)(5) of the Local Uniform Civil Rules, and on behalf of pro hac vice

counsel for Plaintiffs, Justin M. Pearson and Paul M. Sherman, undersigned counsel hereby

requests an exemption from the application fee established by this Court. In support of this

request, counsel states as follows:

       1.      Justin M. Pearson is an attorney employed by the Institute for Justice, 2 S.

Biscayne Boulevard, Suite 3180, Miami, FL 33131.

       2.      Paul M. Sherman is an attorney employed by the Institute for Justice, 901 N.

Glebe Road, Suite 900, Arlington, VA 22203.

       3.      The Institute for Justice is a 501(c)(3) nonprofit, public interest law firm that

litigates civil cases nationwide and does not charge legal fees to their clients.
       Case 3:19-cv-00462-HTW-LRA Document 6 Filed 07/03/19 Page 2 of 3



       4.      On July 1, 2019, Justin M. Pearson filed his Application for Admission Pro Hac

Vice (Doc. #4) with the Court.

       5.      On July 1, 2019, Paul M. Sherman filed his Application for Admission Pro Hac

Vice (Doc. #5) with the Court.

       6.      Both Applications neglected to include a specific request for an exemption from

the filing fee established by L.U.CIV.R. 83.1(d)(5).

       WHEREFORE, counsel respectfully requests that this Court grant this motion to exempt

pro hac vice counsel, Justin M. Pearson and Paul M. Sherman, from submitting the required fee

established by L.U.CIV.R. 83.1(d)(5).

       Dated this 3rd day of July 2019.

                                     Respectfully submitted,

   /s/ Aaron R. Rice
 Aaron R. Rice (MS Bar No. 103892)                    Justin M. Pearson (FL Bar No. 597791)*
 MISSISSIPPI JUSTICE INSTITUTE                        INSTITUTE FOR JUSTICE
 520 George Street                                    2 South Biscayne Boulevard, Suite 3180
 Jackson, MS 39202                                    Miami, FL 33131
 Tel.: (601) 969-1300                                 Tel: (305) 721-1600
 Fax: (601) 969-1600                                  Fax: (305) 721-1600
 Email: aaron.rice@msjustice.org                      Email: jpearson@ij.org


                                                      Paul M. Sherman (VA Bar No. 73410)*
                                                      INSTITUTE FOR JUSTICE
                                                      901 N. Glebe Road, Suite 900
                                                      Arlington, VA 22203
                                                      Tel: (703) 682-9320
                                                      Fax: (703) 682-9321
                                                      Email: psherman@ij.org

                                                      *Pending admission pro hac vice

                                        Counsel for Plaintiffs




                                                  2
       Case 3:19-cv-00462-HTW-LRA Document 6 Filed 07/03/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 3rd day of July 2019, a true and correct copy of this

Motion for Exemption of Pro Hac Vice Fee was filed with the Clerk of the court and sent via

U.S. Mail to the following Defendants:

       Phil Bryant, Governor of Mississippi
       Office of the Governor Phil Bryant
       550 High Street
       Sillers Building, 19th Floor
       Jackson, MS 39201

       Andy Gipson, Commissioner
       Mississippi Department of Agriculture and Commerce
       121 North Jefferson Street
       Jackson, MS 39201


                                                /s/ Aaron R. Rice
                                              Aaron R. Rice
                                              Resident Attorney
                                              MS JUSTICE INSTITUTE




                                                3
